Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTES on ADVISORY ACTION 16/780,245

Claim 1 has the below limitations modified/added which raises new issues that would require further consideration and/or search:

A method performed by a terminal in a wireless communication system, the method comprising:
receiving a radio resource control (RRC) release message including information on a measurement to be performed while the terminal is in an RRC inactive state; 
in case that the information includes first information on a first list of carriers to be measured during the RRC inactive state and second information on a second list of carriers to be measured during the RRC inactive state, performing, while the terminal is in the RRC inactive state, a measurement for a-the first list of carriers based on the first information and the second information included in the information of the RRC release message; and 
in case that the information does not include both of the first information and the second information: 

performing, while the terminal is in the RRC inactive state, a measurement for the first list of carriers and the second list of carriers based on the first information and the second information included in the first SIB, 2Appl. No.: 16/780,245 Response dated: January 7, 2022 Reply to Office Action of: November 8, 2021 
wherein the first list of carriers corresponds to an Evolved Universal mobile telecommunications system Terrestrial Radio Access (EUTRA), and the second list of carriers corresponds to a New Radio (NR).

Claim 6 has the below limitations modified/added which raises new issues that would require further consideration and/or search:

A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a radio resource control (RRC) release message including information on a measurement to be performed while the terminal is in an RRC inactive state; and 
transmitting. to the terminal, a first system information block (SIB) associated with an inactive measurement. 
wherein. while the terminal is in the RRC inactive state, a measurement is performed for a first list of carriers corresponding to an Evolved Universal mobile 3Appl. No.: 16/780,245 Response dated: January 7, 2022 Reply to Office Action of: November 8, 2021 telecommunications system Terrestrial Radio Access (EUTRA) and a second list of carriers corresponding to a New Radio (NR), 
wherein, in case that the information includes first information on the first list of carriers and second information on the second list of carriers, the measurement is performed based on the first information and the second information included in the information of the RRC release messag
wherein, both of the first information and the second information; and the first SIB includes the first information and the second information, the measurement is performed based on the first information and the second information included in the first SIB.

Claim 11 has the below limitations modified/added which raises new issues that would require further consideration and/or search:

A terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit or receive a signal; and 
a controller configured to: 
receive a radio resource control (RRC) release message including information on a measurement to be performed while the terminal is in an RRC inactive state, 
in case that the information includes first information on a first list of carriers to be measured during the RRC inactive state and second information on a second list of carriers to be measured during the RRC inactive state, perform, while the terminal is in the RRC inactive state, a measurement for a the first list of carriers based on the first information and the second information included in the information of the RRC release message, and 
in case that the information does not include both of the first information and the second information: 
receive, from a base station, a first system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers
perform, while the terminal is the RRC inactive state, a measurement for the first list of carriers and second list of carriers based on the first information and the second information included in the first SIB, wherein the first list of carriers corresponds to an Evolved Universal mobile telecommunications system Terrestrial Radio Access (EUTRA), and the second list of carriers corresponds to a New Radio (NR).

Claim 16 has the below limitations modified/added which raises new issues that would require further consideration and/or search:

A base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit or receive a signal; and 
a controller configured to: 
transmit, to a terminal, a radio resource control (RRC) release message including information on a measurement to be performed while the terminal is in an RRC inactive state, and 
transmit, to the terminal, a first system information block (SIB) associated with an inactive measurement, 

wherein, in case that the information includes first information on the first list of carriers and second information on the second list of carriers, the measurement is performed based on the first information and the second information included in the information of the RRC release messag
wherein, both of the first information and the second information; and the first SIB includes the first information and the second information, the measurement is performed based on the first information and the second information included in the first SIB.

Conclusion
FINALITY IS MAINTAINED.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/       Examiner, Art Unit 2412       


/JAMAL JAVAID/       Primary Examiner, Art Unit 2412